Name: Commission Regulation (EEC) No 1485/90 of 31 May 1990 establishing the basic and buying-in prices for tomatoes, aubergines apricots, table grapes and table pears reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 1 . 6 . 90 Official journal of the European Communities No L 140/93 COMMISSION REGULATION (EEC) No 1485/90 of 31 May 1990 establishing the basic and buying-in prices for tomatoes, aubergines apricots , table grapes and table pears reduced as a result of the monetary realignment of 5 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts for fruit and vegetables to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas the basic and buying-in prices for tomatoes, aubergines, apricots, table grapes and table pears for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 11 94/90 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for tomatoes, aubergines, apricots, table grapes and table pears fixed in ecus by the Council for the 1990/91 marketing year and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 182, 3 . 7 . 1987, p . 1 . 0 OJ No L 83, 30/ 3 . 1990, p. 102. (4) OJ No L 119 , 11 . 5 . 1990, p. 46 . No L 140/94 Official Journal of the European Communities 1 . 6 . 90 ANNEX BASIC PRICES AND BUYING-IN PRICES 1990/91 marketing year TOMATOES For the period from 11 June to 30 November 1990 (ECU/100 kg net) Basic price Buying-in price EUR 10 Spain EUR 10 Spain June (from 1 1 to 20) 28,41 15,44 10,80 5,87 (from 21 to 30) 25,87 14,25 10,04 5,52 July 23,34 13,08 8,66 4,87 August 20,93 11,95 7,77 4,46 September 22,20 12,54 8,27 4,69 October 23,53 13,16 8,67 4,88 November 28,28 15,38 11,32 6,11 These prices refer to packed 'round and 'ribbed tomatoes of quality class I, size 57/67 mm. AUBERGINES For the period from 1 July to 31 October 1990 (ECU/100 kg net) Basic price Buying-in price EUR 10 Spain EUR 10 Spain July to October 17,74 9,08 7,11 3,64 These prices refer to the following products :  elongated aubergines of quality class I, size over 40 mm,  globus aubergines of quality class I , size over 70 mm. APRICOTS For the period from 1 June to 31 July 1990 (ECU/100 kg net) Basic price Buying-in price EUR 10 Spain EUR 10 Spain June and July 41,68 28,88 23,74 16,45 These prices refer to packed products of quality class I of a size over 30 mm. 1 . 6 . 90 Official Journal of the European Communities No L 140/95 PEARS For the period from 1 July 1990 to 30 April 1991 (ECU/100 kg net) Basic price Buying-in price EUR 10 Spain EUR 10 Spain July 28,62 19,98 14,73 10,29 August 26,72 18,76 14,34 10,04 September 25,57 18,02 13,72 9,65 October 26,59 18,68 13,72 9,65 November 26,98 18,93 14,97 9,81 December 27,35 19,16 14,34 10,04 January to April 27,60 19,32 14,60 10,21 These prices refer to the following packed products :  pears of the Beurre Hardy, Bon Chretien Williams, Conference, Coscia (Ercolini ), Crystallis, (Beurre Napoleon, Blanquilla, Tsakonika), and Dr Jules Guyot (Limonera) varieties , quality class I, size 60 mm or more,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety, quality class I, size 70 mm or more . TABLE GRAPES For the period from 1 August to 20 November 1990 (ECU/100 kg net) Basic price Buying-in price EUR 10 Spain EUR 10 Spain August 36,25 36,25 23,31 23,31 September, October and \ \ \ November (from 1 to 20) 32,45 32,45 19,88 19,88 These prices refer to packed table grapes of the Regina dei Vigneti , Soultanine, Regina (Mennavacca bianca, Rosaki, Dattier de Beyrouth), Italia, Aledo and Ohanes (Almeria) varieties , quality class I.